Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be

                                                                  FILED
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
                                                               Mar 28 2012, 9:18 am
collateral estoppel, or the law of the case.
                                                                       CLERK
                                                                     of the supreme court,
                                                                     court of appeals and
                                                                            tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

PATRICK R. RAGAINS                                 GREGORY F. ZOELLER
Richmond, Indiana                                  Attorney General of Indiana

                                                   ANN L. GOODWIN
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

STUART WARREN LACY,                                )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )      No. 48A02-1107-CR-686
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                     APPEAL FROM THE MADISON CIRCUIT COURT
                        The Honorable Thomas Newman, Jr., Judge
                             Cause No. 48D03-1102-FB-249


                                         March 28, 2012

                MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                        Case Summary

          Stuart Warren Lacy (“Lacy”) pled guilty to Robbery, a Class B felony.1 He was

sentenced to the maximum of twenty (20) years to be served at the Department of Correction.

He now appeals his sentence under the auspices of Appellate Rule 7(B). We affirm.

                                Facts and Procedural History

           On January 22, 2011, Lacy robbed the Old National Bank in Anderson, Indiana by

passing a note to the teller indicating he had a gun and asking for money to be placed on the

counter. The teller looked in Lacy’s bag and saw what appeared to be a gun. The teller then

gave Lacy $8,000.00. Camera surveillance footage showed Lacy leaving the bank and

getting into a light colored vehicle.

          On February 16, 2011, a bank robbery was reported in Middletown, Indiana. During

the investigation of the Middletown robbery, Lacy and his wife were identified as suspects

and taken into custody. Upon questioning by police, Lacy and his wife confessed to the

Anderson bank robbery and gave information about the location of items involved in the

robbery. Police executed a search warrant of Lacy’s home and located clothing and a bag

containing a starter pistol used in the robbery.

          On February 18, 2011, the Madison County Prosecutor filed an Information charging

Lacy with Robbery as a Class B felony for the armed robbery of the Old National Bank in

Anderson. On June 6, 2011, Lacy pled guilty to Robbery, a Class B felony, without a plea

agreement. A presentence investigation report was filed on June 30, 2011. On July 6, 2011,


1
    Ind. Code § 35-42-5-1(1).
                                              2
a sentencing hearing was conducted and Lacy was sentenced to twenty (20) years of

incarceration. This appeal followed.

                                  Discussion and Decision

       Lacy contends that his sentence is inappropriate in light of the nature of the offense

and his character under Appellate Rule 7(B). Independent appellate review and revision of a

sentence is authorized under Article VII, Sections 4 and 6 of the Indiana Constitution. Reid

v. State, 876 N.E.2d 1114, 1116 (Ind. 2007).

       Indiana Appellate Rule 7(B) [ ] provides that a court may revise a sentence
       authorized by statute if, after due consideration of the trial court’s decision, the
       Court finds that the sentence is inappropriate in light of the nature of the
       offense and the character of the offender. The burden is on the defendant to
       persuade us that his sentence is inappropriate.

Id.

       Indiana’s flexible sentencing scheme allows trial courts to tailor the offender’s

sentence to the circumstances presented. Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

2008). Therefore, “sentencing is principally a discretionary function in which the trial

court’s judgment should receive considerable deference.” Id. at 1222. One purpose of

appellate review is to attempt to “leaven the outliers.” Id. at 1125. “Whether we regard a

sentence as appropriate at the end of the day turns on our sense of culpability of the

defendant, the severity of the crime, the damage done to others, and myriad other factors that

come to light in a given case.” Id. at 1224.

       Lacy was convicted of committing a Class B felony. Sentencing for a Class B felony

ranges between six (6) years and twenty (20) years, with an advisory sentence being ten (10)

                                                3
years. Ind. Code § 35-50-2-7(a). Here, Lacy was sentenced to the statutory maximum term

of 20 years.

       Regarding the nature of the offense, we may look to any factors appearing in the

record. Spitler v. State, 908 N.E.2d 694, 696 (Ind. Ct. App. 2009), trans. denied. This was

an armed robbery that directly affected multiple victims including the bank teller and other

bank employees. Lacy admitted that he planned the bank robbery for several months, and

that the robbery was a part of a chain of escalating offenses related to his drug addictions.

       With regard to Lacy’s character, he has an extensive history of prior convictions and

two probation violations related to his admitted drug abuse. Lacy’s prior criminal history is

significant based on the gravity, nature, number, and proximity of prior offenses as they

relate to the current offense. See Wooley v. State, 716 N.E. 2d 919, 929 n.4 (Ind. 1999). He

has three Class A misdemeanors: a 1996 battery conviction, a 2006 conviction for Operating

While Under the Influence, and a 2010 conviction for Possession of Paraphernalia. He has a

total of 17 prior Class D felonies: Possession of Cocaine, Possession of a Controlled

Substance, and 15 convictions for Check Fraud and Theft. He was given repeated leniency

by the courts including multiple probations, work release and in-home detention. Despite

this leniency, he violated his probation on multiple occasions, and was on probation for

offenses in Hamilton and Madison Counties when the instant offense occurred. Lacy also

admitted the Middletown robbery case was still pending in Henry County when he was

sentenced for the Anderson robbery. His past criminal history is directly relevant to the

current offense, as his crimes escalated from check fraud and theft to armed bank robbery in

                                              4
order to support his drug addictions.

       Lacy asks us to take notice that his plea of guilty was entered without benefit of a plea

agreement. While he cooperated with police, admitting to his crime and informing police

where evidence could be found, he did not do so until after he had been detained as a suspect

in another bank robbery. His confession seems more pragmatic in light of the apparently

strong evidence linking him to both robberies, including video surveillance tapes that were

used by witnesses to identify Lacy and the car used in both robberies. The identified car was

registered to Lacy and found in front of his apartment when police went to his residence to

execute arrest warrants for two other probation violations and to detain both Lacy and his

wife for questioning regarding the robberies. Where generally a plea should be considered

by a court as a mitigator in imposing a sentence, when the decision to plead guilty is based

upon pragmatic considerations, little or no weight need be given to this factor. Cf. Wells v.

State, 836 N.E.2d 475, 479 (Ind. Ct. App. 2005) (stating that “a guilty plea does not rise to

the level of significant mitigation . . . where the evidence against him is such that the decision

to plead guilty is merely a pragmatic one”), trans. denied.

       Thus, we cannot conclude that Lacy’s twenty-year sentence was inappropriate in light

of the nature of his offense and his character.

       Affirmed.

BAKER, J., and DARDEN, J., concur.




                                                5